 

Exhibit 10(a)(2)

 

 

 

 

LAMAR ADVERTISING COMPANY

Notice of Grant of Stock Options

P O BOX 66338

and Option Agreement

BATON ROUGE, LA 70896

 

 

 

 

 

 

Name

Option Number:

Address

Plan:

City, State Zip

ID:

 

 

 

Effective mm/dd/yyyy, you have been granted an Option to buy # shares of LAMAR
ADVERTISING COMPANY (the Company) Class A common stock at $00.00 per share.

 

The total option price of the shares granted is $00.00

 

Shares in each period will become fully vested on the date shown.

 

 

Shares

Vest Type

Full Vest

Expiration

 

#

On Vest Date

mm/dd/yyyy

mm/dd/yyyy

 

#

On Vest Date

mm/dd/yyyy

mm/dd/yyyy

 

#

On Vest Date

mm/dd/yyyy

mm/dd/yyyy

 

#

On Vest Date

mm/dd/yyyy

mm/dd/yyyy

 

#

On Vest Date

mm/dd/yyyy

mm/dd/yyyy

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's 1996 Equity Incentive Plan, as amended (the “Plan”) and the Option
Agreement, all of which are attached and made a part of this document.

 

 

 

 

 

 

 

 

LAMAR ADVERTISING COMPANY

 

Date

 

 

 

 

 

 

 

 

 

NAME

 

Date

 

 

 



--------------------------------------------------------------------------------

 

LAMAR ADVERTISING COMPANY 1996 EQUITY INCENTIVE PLAN

Non‑Qualified Stock Option Terms and Conditions

1.Plan Incorporated by Reference.  This option is issued pursuant to the terms
of the Plan and may be amended as provided in the Plan.  Capitalized terms used
and not otherwise defined in this certificate have the meanings given to them in
the Plan.  This certificate does not set forth all the terms and conditions of
the Plan, which are incorporated herein by reference.  The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding.  Copies of the Plan may be obtained upon written request without
charge from the Company.

2.Option Price.  The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.

3.Exercisability Schedule.  This Option may be exercised at any time and from
time to time for the number of shares and in accordance with the exercisability
schedule set forth on the face of this certificate, but only for the purchase of
whole shares.  The Option may not be exercised as to any shares after the
Expiration Date.

4.Method of Exercise.  To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which Option is being exercised accompanied by payment of the Option
Price for such shares in cash, by certified check or in such other form,
including shares of Common Stock of the Company valued at their Fair Market
Value on the date of delivery, as the Committee may approve.  If the
Optionholder is a resident of Canada for purposes of the Income Tax Act
(Canada), such notice shall be accompanied by a properly completed election to
defer the inclusion of the benefit from the exercise in the Optionholder’s
employment income in the year of exercise.  Promptly following receipt of such
notice (and election, if applicable), the Company will deliver to the
Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

5.Rights as a Stockholder or Employee.  The Optionholder shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Optionholder shall not have any rights
to continued employment by the Company or its Affiliates by virtue of the grant
of this Option.

6.Recapitalization, Mergers, Etc.  In the event of corporate transactions
affecting the Company’s outstanding Common Stock, the Committee may adjust the
Option as outlined in the Plan.  If such transaction involves a Change in
Control of the Company, the provisions of the Plan shall govern.

7.Option Not Transferable.  Except as otherwise approved by the Committee, this
Option is not transferable by the Optionholder otherwise than by the will or the
laws of descent and distribution, and is exercisable, during the Optionholder’s
lifetime, only by the Optionholder.  The naming of a Designated Beneficiary does
not constitute a transfer.

8.Exercise of Option After Termination of Employment.  Except as otherwise
provided in the Plan, if the Optionholder’s employment with (a) the Company,
(b) an Affiliate, or (c) a corporation (or parent or subsidiary corporation of
such corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason other than by
disability (within the meaning of section 22 (e)(3) of the Code) or death, the
Optionholder may exercise the rights which were available to the Optionholder at
the time of such termination only within three months from the date of
termination.  If Optionholder’s employment is terminated as a result of
disability, such rights may be exercised within twelve months from the date of
termination.  Upon the death of Optionholder, his or her Designated Beneficiary
shall have the right, at any time within twelve months after the date of death,
to exercise in whole or in part any rights that were available to the
Optionholder at the time of death.  Notwithstanding the foregoing, no rights
under this Option may be exercised after the Expiration Date.

 

--------------------------------------------------------------------------------

 

9.Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both.  The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.

10.Payment of Taxes.  The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option in accordance with
the Plan.  The Company and its Affiliates may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the Optionholder.

11.Notice of Sale of Shares Required.  The Optionholder agrees to notify the
Company in writing within 30 days of the disposition of any shares purchased
upon exercise of this Option if such disposition occurs within two years of the
date of the grant of this Option or within one year after such purchase.

 